Cooper, J.,
delivered the opinion of the court.
Pretermitting the expression of any opinion in reference to the sufficiency of the description of the property destroyed, the indictment must be quashed, because of the absence of the averment of the defendant’s malice.
The precise point involved was decided in Jesse v. The State, 28 Miss. 100.
*341It is to be Hoped that in framing a new indictment greater care will be observed in reference to all the points to which exception was taken by the motion to quash.

The judgment is reversed, the indictment quashed, and the accused directed to he held to ansioer such indictment as may he preferred against him.